Title: To George Washington from Thomas Smith, 20 February 1789
From: Smith, Thomas
To: Washington, George



Sir
Carlisle [Pa.] 20th Feby 1789

It was not until last night that I had the honour of receiving your Letter of the 26th of December, with its inclosures: one reason of my not receiving this Letter sooner, was my absence at York Court, from whence I went to Philadelphia & did not return till last night, we met the Post, who brought it, within sight of Carlisle, as we went to York, & I, not intending to have remained three Days in the City, my Students did not send it after me; this I hope you will admit as an apology for not answering this Letter sooner.
I duly received your Letter of the 15th September, inclosing one to Col. Cannon, which last I delivered to him, as soon as I went to Washington Court afterwards, & he assured me that although he could not answer it by me, yet he had an opportunity of writing to you, which he would embrace before I could take down a Letter, as I had other Courts to attend before my return—I took it for granted that he had written accordingly, in which case his Letter would have reached Mount Vernon some time before I did myself the honour of writing on the 29th of November, on my return with the Judges. I do not mention this as an excuse for not acknowledging the receipt of the Letter of 15. Septr, which I ought to have done: I will send the Duplicate to Mr Cannon.
I have not been at the Western Courts since I came from the Courts of Nisi Prius in November; in the mean time the Gentleman whom I requested to transact my business at the winter Circuit &ca informed me that the Sheriff had not made any money on any of the Judgments which I had obtained in your behalf, although I had ordered executions in them all: I mean

to go up next month when I hope to receive the money yet due when received, I will with pleasure and punctuality transmit it by the very first Conveyance.
Give me leave to congratulate, with the utmost sincerity & highest satisfaction the united States of North America, on the near prospect which they now have of being guided to dignity, honour & happiness, and of being made really independent, & united, that you may long, very long fill the great and important station, to which you will soon be called, by (I think) the unanimous voice of that society to which you contributed so essentially to gave political existence, is the ardent wish of him who is with the utmost respect Sir, your most obedient & very humble servant

Thomas Smith

